DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/142,809 was filed on 01/06/2021, and claims no prior priority.

Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on 04/01/2022is
acknowledged.  Claims 14-33 are examined, while claims 1-13 are canceled.

Information Disclosure Statement
No information disclosure statement (IDS) is currently filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 15, 17, 24-26, 28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yao (US 20170179059 A1).
	Regarding claim 14, Yao discloses a method (method para 0036, fig 6a-6d) for forming a chip structure (100, fig 4, 6a-d), comprising: 
forming a conductive line (102, fig 4, 6a) over a substrate (101); 
forming a first passivation layer (103) over the substrate and the conductive line; 
forming a first through hole (left-hand 105, fig 6c) and a second through hole (right-middle 105, fig 6c) in the first passivation layer over the conductive line to expose first portions (segments of 102 at the bottom of vias 105, fig 6c) of the conductive line; 
forming a first conductive via structure, a second conductive via structure (first and second conductive via structures, annotated fig 4), and a conductive pad (107) over the conductive line, wherein the first conductive via structure and the second conductive via structure are respectively in the first through hole and the second through hole, the conductive pad is over the first conductive via structure, the second conductive via structure, and the first passivation layer (fig 4), and the conductive pad is thicker and wider than the conductive line (fig 6I; T1 being greater than D1 fig 4; 102 being smaller than 107; para 0025); 
and forming a conductive pillar (108, figs 6I, 4) over the conductive pad.  

    PNG
    media_image1.png
    395
    835
    media_image1.png
    Greyscale


Regarding claim 15, Yao discloses forming a second passivation layer (112, fig 4) over the first passivation layer and the conductive pad before forming the conductive pillar over (above) the conductive pad (fig 6H), wherein the second passivation layer has an opening exposing a second portion (107s, fig 6H) of the conductive pad, and the conductive pillar is over (above) the second passivation layer and fills the opening.  

Regarding claim 17, Yao discloses that the entire first conductive via structure and the entire second conductive via structure are under the opening (fig 4, first and second conductive via structures are under area occupied by pillar 108).  

Regarding claim 22, Yao further discloses a center portion of the conductive pad is between the first conductive via structure and the second conductive via structure (annotated fig 4; center of 107 between two of 105).  

Regarding claim 24, Yao discloses a method (method para 0036, fig 6a-6d) for forming a chip structure (100, figs 4, 6a-6d), comprising: 
forming a conductive line (102) over a substrate (101); 
forming a first passivation layer (103) over the substrate and the conductive line; 
forming a first conductive via structure, a second conductive via structure (first and second conductive via structures, annotated fig 4), and a conductive pad (107) over the conductive line, wherein the first conductive via structure and the second conductive via structure pass through the first passivation layer and are connected to the conductive line (fig 4), the conductive pad is over the first conductive via structure and the second conductive via structure, the conductive pad is thicker than    the first conductive via structure (fig 6I; T1 being greater than D1 fig 4; 102 being smaller than 107; para 0025), and the first conductive via structure and the second conductive via structure are arranged along the first conductive line (fig 4); 
and forming a conductive pillar (108) over the conductive pad.  
Regarding claim 25, Yao discloses that the first conductive via structure and a center portion of the conductive pad are misaligned in a direction perpendicular to a top surface of the substrate (limitation understood as requiring than an arbitrary first conductive via structure is not underneath the center of the pad, as shown in applicant’s fig 8A and Yao annotated fig 4).  
Regarding claim 26, Yao further discloses that the second conductive via structure and the center portion of the conductive pad are misaligned in the direction perpendicular to the top surface of the substrate (Yao annotated fig 4; neither conductive via structure is directly beneath the center of the pad.)  
Regarding claim 28, Yao discloses forming a second passivation layer (112, fig 4, 5)  over the first passivation layer and the conductive pad before (112 formed before pillar, fig 6K) forming the conductive pillar over the conductive pad, wherein the conductive pillar is over and passes through the second passivation layer (figs 4, 5.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20170179059 A1) in view of Tsai (US 20130256893 A1).
Regarding claim 16, Yao does not disclose that the second passivation layer (112) overlaps the first conductive via structure.
However, second passivation layers applied by CVD usually overlap the pad in an underbump metallization, in order to better accommodate stress in the second passivation layer and the contact pad.  This commonly results in the second passivation layer overlapping at least one of the conductive via structures.  For example, Tsai discloses a second passivation layer (120, fig 1a) and a conductive pillar (122) over a conductive pad (113), wherein the second passivation layer has an opening exposing a second portion (area of 113 covered by 122) of the conductive pad, and the conductive pillar is over (vertically over) the second passivation layer and fills the opening (fig 1a), and the second passivation layer (120) overlaps the first conductive via structure.   A person having ordinary skill in the art at the time of filing could have substituted the second passivation layer and pillar of Tsai for the second passivation layer and pillar of Yao.  This would predictably result in improved peel resistance, as disclosed by Tsai at e.g. para 0017, and would also overlap at least one of the conductive via structures of Yao, as shown in Tsai.  Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable conformations of pillar and passivation layer, and art recognized suitability for an intended purpose has been recognized to be sufficient motivation to combine.   MPEP § 2144.07.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

    PNG
    media_image2.png
    409
    564
    media_image2.png
    Greyscale

Claim(s) 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20170179059 A1) in view of Liu (US 20100187687 A1).
Regarding claim 18, Yao arguably does not explicitly disclose that the forming of the first conductive via structure, the second conductive via structure, and the conductive pad over the conductive line comprises: electroplating a conductive layer over the first passivation layer and in the first through hole and the second through hole, wherein the conductive layer over the first passivation layer forms the conductive pad, the conductive layer in the first through hole and the second through hole forms the first conductive via structure and the second conductive via structure.  (Rather, Yao para 0041 discloses a conductive layer 104 which is sputtered over the first passivation layer and in the first through hole and the second through hole, wherein the conductive layer over the first passivation layer forms the conductive pad, the conductive layer in the first through hole and the second through hole forms the first conductive via structure and the second conductive via structure.)
Yao additionally discloses that the conductive layer comprises copper (104 of copper, para 0041 Yao).  
However, electroplating is a suitable alternate method for applying a conductive layer to form the pad and multiple vias in a UBM.  For example, Liu discloses that the forming of the first conductive via structure (303, fig 3, 5a), the second conductive via structure (additional 303, annotated fig 5a), and the conductive pad (301) over the conductive line (105) comprises: electroplating (electroplating, para 0030) a conductive layer (copper, chrome-copper, etc, para 0029) over the first passivation layer and in the first through hole and the second through hole, wherein the conductive layer over the first passivation layer forms the conductive pad, the conductive layer in the first through hole and the second through hole forms the first conductive via structure and the second conductive via structure (fig 5a); and the conductive layer comprises copper (copper para 0029).  A person having ordinary skill in the art could have substituted the method of electroplating the pad and vias, as disclosed in Liu, for the sputtering method of Yao, in order to predictably result in the formation of multiple conductive vias and a pad.  Additionally, Liu discloses that both sputtering and electroplating are suitable alternatives for the formation of this layer. (Liu para 0030.)
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image3.png
    362
    575
    media_image3.png
    Greyscale


Regarding claim 19, Yao discloses that the first conductive via structure and the second conductive via structure are arranged along a portion of the conductive line under the conductive pad (all conductive via structures of Yao are under the conductive pad, fig 4.)

Regarding claim 21, Yao does not explicitly disclose that a center portion of the conductive pad is directly on the first conductive via structure.  
However, conductive vias may be arranged in a variety of layouts.  For example, Liu discloses conductive via structures 303, figs 3, 4c, laid out in a 5x5 grid, fig 4c, para 0034.  The centermost conductive via structure of this grid is directly under a center of the conductive pad (dashed line, para 0034) and thus Liu discloses a center portion of the conductive pad is directly on the first conductive via structure (centermost of conductive via structures 303.)
A person having ordinary skill in the art could add an additional conductive via structure of Yao, in order to form the preferable 5x5 array of Liu in a top view, so that the first conductive via structure is the centermost conductive via structure, as in Liu.  This would predictably reduce sheer and peeling stress, as disclosed by Liu at e.g. para 0036.      
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 23, the combination of Yao and Liu of claim 21 further discloses forming a third conductive via structure over the conductive line while forming the first conductive via structure, the second conductive via structure, and the conductive pad over the conductive line, wherein the third conductive via structure is between the first conductive via structure and the second conductive via structure and directly under the center portion of the conductive pad (newly-added centermost conductive via structure 303, forming a 5x5 grid of Liu.)
  Regarding claim 27, The method for forming the chip structure as claimed in claim 25, wherein the second conductive via structure and the center portion of the conductive pad are aligned with each other in the direction.

Claim(s) 20, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20170179059 A1) in view of Liang (US 20170317040 A1).
Regarding claim 20, Yao does not explicitly disclose that the first conductive via structure and the second conductive via structure have different shapes.  

    PNG
    media_image4.png
    736
    304
    media_image4.png
    Greyscale
However, vias connecting to pads in UBMs are often made in different shapes.  For example, Liang discloses a first conductive via structure (top 250’, fig 2b) and the second conductive via structure (bottom 250’, all electrically connected to pad 220, para 0035) have different shapes (fig 4’).  This reduces heat stress, as disclosed by Liang at para 0042.  One of ordinary skill in the art at the time of filing could have formed the vias of Yao in the shape of the vias of Liang in order to predictably result in better heat dissipation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 29, Yao discloses a method for forming a chip structure (method para 0036, fig 6a-6d), comprising:    
forming a first passivation layer (103, fig 4, 6a, 6c) over a first conductive line (102); 
forming a first conductive via structure, a second conductive via structure (first and second conductive via structures, annotated fig 4), and a conductive pad (107) over the first conductive line, wherein the first conductive via structure and the second conductive via structure pass through the first passivation layer, the conductive pad is over the first passivation layer, the first conductive via structure, and the second conductive via structure, (fig 4).
Yao does not expressly disclose that a first width of the first conductive via structure is different from a second width of the second conductive via structure in a top view of the first conductive via structure and the second conductive via structure.
However, vias connecting to pads in UBMs are often made in different shapes and layouts.  For example, Liang discloses a first conductive via structure (top 250’, fig 2b) and the second conductive via structure (bottom 250’, all electrically connected to pad 220, para 0035) have different shapes (fig 4’) so that a first width of the first conductive via structure is different from a second width of the second conductive via structure in a top view of the first conductive via structure and the second conductive via structure (annotated fig 4’, Liang.)  This reduces heat stress, as disclosed by Liang at para 0042.  One of ordinary skill in the art at the time of filing could have formed the vias of Yao in the shape and layout of the vias of Liang in order to predictably result in better heat dissipation.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Finally regarding claim 29, Yao discloses forming a conductive pillar (108, figs 6I, 4) over the conductive pad.  
Regarding claim 30, the combination of Yao and Liang of claim 29 discloses the first conductive via structure (middle via, fig 4’ Liang) and a center portion of the conductive pad are aligned with each other in a direction perpendicular to a top surface of the substrate (fig 2B Liang).  
Regarding claim 31, the combination of Yao and Liang of claim 29 discloses the first width of the first conductive via structure is less than the second width of the second conductive via structure (annotated fig 4’, Liang).
Regarding claim 32, the combination of Yao and Liang of claim 29 discloses forming a third conductive via structure (top via structure, fig 4’ Liang; another of the conductive via structures annotated fig 4 Yao) over the first conductive line while forming the first conductive via structure, the second conductive via structure, and the conductive pad over the first conductive line, wherein the first conductive via structure is between the second conductive via structure and the third conductive via structure (fig 4’ Liang).  

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20170179059 A1) in view of Liang (US 20170317040 A1) and further in view of Daubenspeck (US 20100263913 A1).
Regarding claim 33, the combination of Yao and Liang arguably does not expressly disclose that the first passivation layer is further formed over a second conductive line, and the method further comprises: forming a third conductive via structure passing through the first passivation layer and connected to the second conductive line while forming the first conductive via structure, the second conductive via structure, and the conductive pad over the first conductive line, wherein the conductive pad covers the third conductive via structure.  (Although Yao does state that the vias 105 of the conductive pad 107 may be grouped to different lines 102, Yao para 0025, Yao does not extensively discuss how this is accomplished.)
However, the individual vias of UBM pads having via arrays are often split to different lines.  For example, Daubenspeck discloses a first passivation layer (680 fig 15a) is further formed over a second conductive line (middle-left 670), and the method further comprises: forming a third conductive via structure (690v) passing through the first passivation layer and connected to the second conductive line while forming the first conductive via structure, the second conductive via structure, and the conductive pad over the first conductive line, wherein the conductive pad covers the third conductive via structure (fig 15A).  
The vias of Yao could be divided to different lines, as disclosed by Yao (para 0025) and Daubenspeck (fig 15a).  One of ordinary skill in the art would realize that this would predictably result in electrically connecting several lines to the same solder ball,  facilitating a uniform current density as disclosed by Daubenspeck (abstract) and permitting more flexible circuit design as disclosed by Yao (para 0025.)
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image5.png
    521
    613
    media_image5.png
    Greyscale

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuang (US 20130320524 A1) discloses benefits of applying a second passivation layer to overlap a pad for preventing cracks, e.g. para 0024
Chen (US 20100283149 A1) discloses pads with varying thickness and via arrays, e.g. fig 6. 
Liang (US 20170229386 A) discloses pads with via arrays connecting to multiple lines, e.g. fig 2’
Huang (US 20180033750 A1) discloses UBM via arrays 105 having a variety of shapes in the top view, e.g. figs 2k-2R.

    PNG
    media_image6.png
    741
    313
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    419
    370
    media_image7.png
    Greyscale













    PNG
    media_image8.png
    406
    702
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817